Citation Nr: 1202549	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-37 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, sexual disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1969 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a chronic psychiatric disorder and a chronic sinus disorder while on active service in the Marine Corps.  

The service personnel records indicate an extensive period of active duty, with the Veteran having rendered honorable service for twenty years.  The Veteran retired from service in 1989 as a Gunnery Sergeant (E-7).  Following discharge, the Veteran was convicted of engaging in sexual acts with a minor and sentenced to a prison term with the Washington State Department of Corrections.  The Veteran alleges that he has a psychiatric condition that had origins in the service, and that there was a hyper-sexualized environment in the military which caused him to objectify women and to engage in behavior that is not socially appropriate.  

At the Veteran's separation examination, he indicated that he had a history of depression.  Upon examination, naval medical personnel reported that there was some noted anxiety and stress.  There is also some indication of substance abuse during service.  In July 1986, the Veteran needed emergency care and entered the emergency department with alcohol on his breath.  

The Veteran has a substantial post-service history of mental health problems, with most consultation occurring around the time of his conviction for a sexual offense.  In August 2001, the Veteran was noted to experience panic attacks.  In September 2002, the Veteran underwent a detailed psychological evaluation as part of an agreement with the courts of the State of Washington.  In this report, the Veteran was found to experience "extreme" depression with suicidal ideation present.  A possible psychotic disorder was also noted, and the Veteran was found to have unusually strong sexual obsession and compulsivity (which has developed into deviant interests).  There was some suggestion in this report of the Veteran's military history being contributory to his mental health disability picture.  

Essentially, the Board notes that the Veteran has not yet been afforded a comprehensive VA psychiatric examination addressing his current disability picture and the potential for a causal relationship to service.  Given that there is some in-service complaint of anxiety and depression and a current diagnosis of a chronic psychiatric disability, the Board is of the opinion that a VA examination should be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to sinusitis, the Veteran alleged that he has a current sinus disorder that had origins with upper respiratory complaints in service.  In December 1979, a clinical note described mild sinusitis, and at an examination in January 1988, the Veteran reported having a history of sinusitis.  The naval physician examining the Veteran seemed to explain this as the Veteran's having a history of multiple upper respiratory infections.  

Subsequent to service, the Veteran has been treated for sinusitis.  In an undated post-service medical report, the Veteran was found to have sinusitis that was weather related, and that there were associated ear infections with this complaint.  In June 2004, while in custody, prison medical staff stated that the Veteran had a charted diagnosis of sinusitis.  

It is not readily apparent if the Veteran had experienced acute episodes of sinusitis during acute periods of viral upper respiratory infections, or, alternatively, if he experienced a continual and constant infection of his sinuses.  Nonetheless, there is at least some evidence of a potentially current and chronic disability which has required treatment, and given some in-service treatment and complaint of sinus problems, at least some evidence of sinus disease being a problem on active duty.  Accordingly, the Veteran should be afforded a comprehensive VA otolaryngology examination.  See McLendon 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for VA psychiatry and otolaryngology examinations.  

a)  The psychiatric examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently present acquired psychiatric disorder, to include anxiety and depression, had causal origins in the Veteran's twenty years of active service in the Marine Corps.  The examiner should make references to the Veteran's documented complaints of anxiety and depression in service.  A rationale should accompany any conclusions reached in the narrative portion of the examination report.  

b)  The ENT examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran experiences a chronic sinus disorder that had its onset in the Veteran's twenty years of active service in the Marine Corps.  A rationale should accompany any conclusions reached in the narrative portion of the examination report.  

3.  Following any additional indicated development, readjudicate the issues on appeal.  Should the claims not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


